DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of followings: Rectangular or square empty boxes (Figure 1) must be labeled or have a graphical representation. Please, explain the labeled rectangular or square boxes in the drawing. For examples: Fig. 1, rectangular boxes 110.1, 110.2-110.N: Please, insert "computer system" in the box OR have a graphical representation of computer system instead of empty rectangular box.
See MPEP (608.02(d)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 9-11 and 16-18 recite the limitation "the re-ranker".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0007474 to Zhang et al. (“Zhang”).
As to claims 1, 8 and 15, Zhang discloses a computer-system implemented method, a system and a computer program product for operating a chatbot application, the method comprising: receiving from a trained intent classifier, by a trained next intent predictor of the chatbot application when the chatbot application is in a mode of live chat conversation with a user [paragraphs 0032, 0050-51], at least one intent that the intent classifier has determined underlies a first live question received by the trained intent classifier from the user [paragraph 0054]; generating a set of predicted next intents by the trained next intent predictor in response to receiving the intent [paragraphs 0054-0055, Figs. 4B-4C]; selecting at least one of the predicted next intents by a trained re-ranker in response to receiving the set of predicted next intents [paragraphs 0055-0056, Figs. 4B-4C]; and sending, by a question selection engine in response to receiving the at least one predicted next intent, at least one suggested question to the user [paragraph 0055-56, fig. 4C], so that the chatbot application provides to the user, in response to the first question from the user, at least one suggested next question the user may wish to ask [paragraphs 0054-0058, Figs. 4B-4C].  
As to claims 2, 9 and 16, Zhang discloses training, in a training mode of the chatbot application, the re-ranker to score intents relative to progress for a type of transaction for which the chatbot application is deployed [paragraphs 0054-0056, 0060-0064].  
As to claims 3, 10 and 17, Zhang discloses wherein selecting the at least one of the predicted next intents by the trained re-ranker comprises: generating, by the trained re-ranker in response to receiving the set of predicted next intents, a score for each predicted next intent of the set, wherein the score for each respective next predicted intent of the set indicates respective progress within a transaction that is a subject of the chat session, and wherein the re-
As to claims 4, 11 and 18, Zhang discloses wherein the intent classifier is configured to generate, in response to receiving user questions, intentions from among a predefined set of possible intentions [paragraphs 0024-25, 0031-32, 0041, 0066], and wherein training the re-ranker comprises: defining stages of the transaction and assigning predefined scores to the respective stages to indicate transaction progress associated with each respective stage [paragraphs 0031, 0048, 0054, 0056-0057]; and assigning each intent of the set of possible intentions to one of the respective stages of the transaction, wherein the scores assigned to each stage apply to the intents of the stage [paragraphs 0031, 0048, 0054, 0056-0057].  
As to claims 5, 12 and 19, Zhang discloses training, in a training mode of the next intent predictor, a model for predicting a user's next intent that will follow a current question from the user in a live chat conversation [paragraphs 0054-0056, Figs. 4B-4C], wherein the training for the model is based solely on sequences of intents determined from historic chat conversation transcripts [paragraphs 0027, 0031, 0035-036, 0039, 0056].  
As to claims 6, 13 and 20, Zhang discloses wherein training the next intent predictor comprises: providing, to a next intent prediction trainer, sequences of intents that the intent classifier has determined underlie sequences of questions from the historic chat conversation transcripts, wherein the next intent prediction trainer trains the model for the next intent predictor based solely on intent-next intent pairs from the sequences of questions [paragraphs 0027, 0031, 0035-036, 0039, 0054-0056, Figs. 4B-4C].  
As to claims 7 and 14, Zhang discloses receiving from the trained intent classifier, by the chatbot application when the chatbot application is in the mode of live chat conversation with the user, at least one intent that the intent classifier has determined underlies a second live 
	
	
	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2020/0005117 to Zhang et al. (Figs. 1-2, 9 and corresponding paragraphs).
U.S. Patent Application Publication No. 2020/0227026 to Rajagopal et al. (Figs. 8-9 and corresponding paragraphs).
U.S. Patent No. 11093855 to Fiedler et al. (Figs. 1-2, 4 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANTIM G SHAH/Primary Examiner, Art Unit 2652